DETAILED ACTION

This Office Action is in response to Applicant's application filed on June 25, 2021. Currently, claims 1-20. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, computer readable medium and apparatus).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 10 and 16 recite the abstract idea of receiving an initial well plan for a planned well and receiving a request from a user to create an alternate well plan for the planned well and creating the alternate well plan by creating a copy of the initial well plan and receiving a plurality of changes to the alternate well plan and executing a plurality of validation routines on the alternate well plan, the validation routines calculating at least an estimated time to complete the planned well using the alternate well plan and  an estimated cost to complete the planned well using the alternate well plan and receiving, from the user, a selection of one of the initial well plan and the alternate well plan as a master well plan to be used in drilling the planned well.  Under prong 1 of Step 2A, these claims are considered abstract because the claims are certain methods of organizing human activity such as commercial interactions (including business relations).  Applicant’s claims are organized human activity because the claims show selecting a business operation, a well plan, based on business parameters such as time and cost.  Under prong 2 of Step 2A, the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as automatically calculating and displaying the estimated time and the estimated cost of the initial well plan and the alternate well plan and a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform steps and a computing apparatus comprising a processor and a memory storing instructions that, when executed by the processor, configure the apparatus to perform steps) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as automatically calculating and displaying the estimated time and the estimated cost of the initial well plan and the alternate well plan and a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform steps and a computing apparatus comprising a processor and a memory storing instructions that, when executed by the processor, configure the apparatus to perform steps (as evidenced by para Fig 3 and para [0077]-[0087] of applicant’s own specification) are well understood, routine and conventional in the field.  Dependent claims 2-9, 11-15, 17-20 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing creating alternate plans, displaying data for alternate plans, a selection of well plans as a contingency to an event to which team is constructing the plan and determining differences between plans and displaying it to users and creating an editable operational plan and receiving rig data and storing the data and creating a log of changes to objects by multiple authors and a validation routine automatically calculating an emissions footprints and a risk profile.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schottle et al. (US 2006/0247903 A1) (hereinafter Schottle) in view of Li et al. (US 2018/0051552 A1) (hereinafter Li).

Claims 1, 10 and 16:
Schottle, as shown, discloses the following limitations of claims 1, 10 and 16:
A computer-implemented method  (and corresponding non-transitory computer readable medium and apparatus – see para [0020]-[0023], showing equivalent computing functionality) comprising: receiving an initial well plan for a planned well (see para [0025],  "identifying an initial well plan"); 
receiving a request from a user to create an alternate well plan for the planned well (see para [0028], "Once the re-drilling algorithm 110 identifies the initial well plan in step 113, this plan is now available for altering by a user and is shown in the window 327 as "Plan #1." This well plan corresponds to the original hole of well plan D98. A user may access a pop-up window 340 by highlighting "Plan#1" and tapping a right button on a mouse, for example. By selecting "Edit," a user may access all the data in the initial well plan (i.e., Plan #1). Selecting this function may open the plan editor window 410 described with reference to FIG. 4."); 
creating the alternate well plan by: creating a copy of the initial well plan (see para [0025], importing a well plan can be considered copying); and receiving a plurality of changes to the alternate well plan (see para [0030]-[0035], showing receiving user inputs  that is used in algorithm for generating a plan and see para [0045], " this figure illustrates how the re-drilling algorithm 110 responds to a sort request. For example, a user may click on the cost table heading 1210 to sort all of the trajectories by cost. Selecting this table heading highlights the entire cost column and arranges the trajectories in an ascending sort. Alternatively, a user may sort by time, torque, tension, buckle, and fatigue. By including the sort feature, the re-drilling algorithm 110 may visually present potential re-drill trajectories to a user in a manner that enables efficient identification of the optimal re-drill trajectory."); 
executing a plurality of validation routines on the alternate well plan, the validation routines automatically calculating at least: an estimated time to complete the planned well using the alternate well plan; an estimated cost to complete the planned well using the alternate well plan (see para [0053], "The optimization subroutine begins at step 205. In step 205, this subroutine starts with a previously computed trajectory in light of the preliminary trajectory design parameters The calculation determines the following output parameters: cost, time, torque, tension, buckle, and fatigue for the initial planned trajectory. Optimization criteria must be selected. For example, a user may select anti-collision as the optimization criteria for generated plans.");
displaying the estimated time and the estimated cost of the initial well plan and the alternate well plan (see para [0056], "In step 245, the optimization subroutine 125 produces and populates a table 1100 with the results, or values of the output parameters, which is more clearly seen in FIG. 11. One skilled in the art will note that each of the offsets has a value for the output parameters. For example, row 3 indicates that the time, cost, torque, tension, and buckle parameters are respectively 54.392, 357987.372, 2.540, 3.200, and 28.097. After populating the table 1100 in step 245, the optimization subroutine 125 displays the populated table in step 250, which actually produces the table 1100 that makes the data accessible to a user."); and
Schottle, however, does not specifically disclose receiving, from the user, a selection of one of the initial well plan and the alternate well plan as a master well plan to be used in drilling the planned well.  In analogous art, Li discloses the following limitations:
receiving, from the user, a selection of one of the initial well plan and the alternate well plan as a master well plan to be used in drilling the planned well (see para [0047], "receive input (e.g., user input) to select a single trajectory from the set of possible trajectories" and see para [0048]-[0049], showing executing the well plan where an executed plan can be considered the master plan).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Schottle with Li because selecting the well plan enables the plan to be applied and thus provides a real world use to the drilling platform (see Li, [0001]-[0003]).          
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the bore trajectory system as taught by Li in the system of identifying optimal re-drilling trajectories of Schottle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2-3, 11-12 and 17-18:
	Further, Schottle discloses the following limitations:
creating a plurality of alternate well plans (see para [0044]-[0045], especially "the re-drilling algorithm 110 may visually present potential re-drill trajectories to a user in a manner that enables efficient identification of the optimal re-drill trajectory." showing multiple candidate plans/trajectories);
displaying the estimated time and the estimated cost for each of the plurality of alternate well plans (see para [0056], "In step 245, the optimization subroutine 125 produces and populates a table 1100 with the results, or values of the output parameters, which is more clearly seen in FIG. 11. One skilled in the art will note that each of the offsets has a value for the output parameters. For example, row 3 indicates that the time, cost, torque, tension, and buckle parameters are respectively 54.392, 357987.372, 2.540, 3.200, and 28.097. After populating the table 1100 in step 245, the optimization subroutine 125 displays the populated table in step 250, which actually produces the table 1100 that makes the data accessible to a user.);
Schottle does not specifically disclose receiving, from the user, a selection of one of the initial well plan and the plurality of alternate well plans as the master well plan to be used in drilling the planned well.  In analogous art, Li discloses the following limitations:
receiving, from the user, a selection of one of the initial well plan and the plurality of alternate well plans as the master well plan to be used in drilling the planned well (see para [0047], "receive input (e.g., user input) to select a single trajectory from the set of possible trajectories" and see para [0048]-[0049], showing executing the well plan where an executed plan can be considered the master plan)
receiving, from the user: a selection of one of the plurality of alternate well plans as a contingency well plan (see para [0152], "where economics may be unacceptable or subject to authorization being withheld, an engineering service provider may suggest changes to casing, a bottom-hole assembly, and/or fluid design, or otherwise notify and/or return control to a different engineering service provider, so that adjustments may be made to casing, a bottom-hole assembly, and/or fluid design. Where modifying one or more of such designs is impracticable within well constraints, trajectory, etc., the engineering service provider may suggest an adjustment to the well trajectory and/or a workflow may return to or otherwise notify an initial engineering service provider and/or a G&G service provider such that either or both may modify the well trajectory."); and
an identification of one or more events in response to which a team constructing the planned well will use the contingency well plan in drilling the planned well (see para [0153], where progress of the operating parameters can be considered the events).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the bore trajectory system as taught by Li in the system of identifying optimal re-drilling trajectories of Schottle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4-9, 13-15 and 19-20:
Further, Schottle discloses the following limitations:
determining a plurality of differences between the initial well plan and the alternate well plan (see para [0055], "These criteria specify how the trajectory should be designed, the other tabs specify design constraints specific to limits and costs that are not iterated through, but compared to or computed (i.e. costs) with each plan generated to see if any of these constraints are exceeded. In essence, this step involves varying each design criteria while noting the appropriate output parameters. Step 235 is followed by the decision step 240. In step 240, the optimization subroutine 125 determines whether it should iterate again, based on whether all of the design criteria have been properly varied. To iterate again, the "yes" branch is followed from step 240 back to step 235. Otherwise the "no" branch is followed from step 240 back to step 225." and claim 6);
Schottle does not explicitly disclose displaying the plurality of differences to the user.  In analogous art, Li discloses the following limitations:
displaying the plurality of differences to the user (see para [0229], "a nudge tool can be implemented using a computer, a computing system, etc. As an example, a nudge tool can include one or more associated GUIs that allow for visualization of a trajectory, for example, before, during and/or after nudging. As an example, a table view may provide points that define a trajectory such that, for example, a comparison may be made as to how nudging effects numeric values that may, at least in part, define a trajectory.")
storing the selected well plan as the master well plan (see para [0051], showing well plan is digital and used via the drilling systems and thus necessarily is stored); and
creating an editable operational plan from the master well plan for editing while drilling the planned well (see para [0108], "As an example, the system 300 may be used to perform one or more workflows. A workflow may be a process that includes a number of worksteps. A workstep may operate on data, for example, to create new data, to update existing data, etc. As an example, a workflow may operate on one or more inputs and create one or more results, for example, based on one or more algorithms. As an example, a system may include a workflow editor for creation, editing, executing, etc. of a workflow. In such an example, the workflow editor may provide for selection of one or more pre-defined worksteps, one or more customized worksteps, etc. As an example, a workflow may be a workflow implementable at least in part in the PETREL® software, for example, that operates on seismic data, seismic attribute(s), etc." and see para [0205], [0221])
receiving, during construction of the planned well, rig sensor data and user-provided information describing activities during construction of the planned well as an executed well plan (see para [0052], "As an example, states such as rigstates may be utilized in planning, implementation, diagnostics, automation, etc. For example, state information may be acquired and stored and/or analyzed. In such an example, analysis of state information may allow for making determinations as to whether a plan is being adequately followed, equipment is operating as expected, etc.");
associating the selected well plan, the editable operational plan, and the executed well plan (see para [0278], "As an example, one or more features illustrated in FIG. 17 may be linked to trajectory information and, for example, optionally update, revised, etc., in response to nudging of a portion of a trajectory, etc." and see para [0288]-[0290] and see para [0326], " adjusting the point based at least in part on the region. In such an example, the method can include revising the trajectory data based at least in part on the adjusting and rendering a revised trajectory to the display (e.g., via selection of a nudge graphic control button, etc.)."); and
storing the selected well plan, the editable operational plan, and the executed well plan (see para [0106], where displaying the version information and log information shows storing the data and see para [0047], [0153]).
during creation of the initial well plan for the planned well, creating a log of changes committed to the initial well plan by contributing authors to the initial well plan (see para [0106], showing versions and log information for objects)
for one or more objects in the initial well plan, creating a log of changes to the one or more objects by multiple contributing authors (see para [0106], showing versions and log information for objects), wherein the one or more objects comprise one or more of: a wellbore; a mud program; and a bottom hole assembly (see para [0100], "borehole classes may define objects for representing boreholes based on well data.")
the validation routines further automatically calculating one or more of: an emissions footprint for the planned well using the alternate well plan; and a risk profile for the planned well using the alternate well plan (see para [0046], showing risk tolerance as a constraint).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the bore trajectory system as taught by Li in the system of identifying optimal re-drilling trajectories of Schottle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN 103946849 A

Okwiri "Risk Assessment and risk modelling in geothermal drilling"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624